COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      H2O Solutions, Ltd. v. PM Realty Group, LP and Provident Investor
                          Group, GP, LLC

Appellate case number:    01-12-00618-CV

Trial court case number: 2009-52281

Trial court:              80th District Court of Harris County

Date motion filed:        April 15, 2014

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.


Date: August 14, 2014